Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The minimum energy lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 15, 18, 19, 26, 28, 31, 33 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilgore et al (US 2004/0127953).
Regarding claim 1, Kilgore et al disclose identifying an optimized waveform shape for blocking neural conduction. FIG. 4 shows the shape of the stimulation waveform that is delivered through an electrode near the nerve and comprises a depolarizing cathodic pulse for blocking nerve conduction. See paragraph [0010]. 
A plurality of waveforms are generated using a global optimization algorithm based on predetermined performance criteria. Pulse controller 14 functions according to preprogrammed algorithms, to generate a prescribed electrical stimulus waveform. See paragraph [0020]. The plurality of waveforms are evaluated for neuronal conduction block using a computational model of extracellular neuronal stimulation comprising phase 36 and phase 38. At least one candidate waveform is identified having an optimized shape capable of blocking neural conduction. See paragraphs [0029] to [0031]. 
Regarding claim 8, Kilgore et al disclose the computational model of extracellular neuronal stimulation is coupled to the global optimization algorithm using the pulse controller 14 based on the predetermined performance criteria. See paragraphs [0020] and [0026].  

Regarding claim 18, Kilgore et al disclose the candidate waveform is charge-balanced. See first phase 36 and second phase 38 and paragraph [0031]. 
Regarding claim 19, Kilgore et al disclose the candidate waveform 34 blocks neural conduction at a waveform repetition frequency of 5kHz. See paragraph [0032].
Regarding claim 26, Kilgore et al disclose a system having an electrode 22 sized and configured for implantation in proximity to neural tissue. A pulse generator 16 is coupled to the electrode 22, the pulse generator includes a power source comprising a battery within pulse controller 14 and a microprocessor coupled to the battery, wherein the pulse generator 16 is capable of applying to the electrode 22 a stimulation waveform having an optimized shape capable of blocking neural conduction. See paragraph [0040]. 
Regarding claim 28, Kilgore et al disclose the stimulation waveform 34 blocks neural conduction at a waveform repetition frequency of 5kHz. See paragraph [0032].
 Regarding claim 31, Kilgore et al disclose the shape of the optimized waveform 34 is based on a sum of sinusoidal functions.  
Regarding claim 33, Kilgore et al disclose programming the pulse generator to output the stimulation waveform, the stimulation waveform representing a waveform 34 having an optimized shape (see Fig. 4) capable of blocking neural conduction; and setting amplitude of the stimulation waveform 34, wherein the stimulation waveform 34 blocks neural conduction when delivered by the pulse generator.  
.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al (US 2004/0127953) in view of Osorio (US 2011/0160795).
Regarding claim 2, Kilgore et al do not disclose the global optimization algorithm comprises a genetic algorithm.  
Osorio teaches genetic algorithms are common and well known in the art and using genetic algorithms optimizes efficacy for therapeutic modalities and parameter searches. See paragraph [0079] in Osorio.

Regarding claim 3, Kilgore et al do not disclose the predetermined performance criteria are incorporated into a cost function used to evaluate the fitness of the plurality of waveforms.  
Osorio teaches cost functions are well known optimization methods for therapy procedures. See paragraph [0078] in Osorio.
The skilled artisan would have found it obvious and desirable to optimize the therapy using cost functions to evaluate the fitness of the plurality of waveforms.
Allowable Subject Matter
Claims 4, 6, 9, 20, 21, 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
11/3/2021